Beasley, Presiding Judge,
concurring specially.
I concur fully in Division 1 but not entirely in Division 2.1 do not join in the holding that the failure to give the charge was error.
The charge was not adjusted to the evidence. First, the jury could not possibly have convicted defendant on circumstantial evidence; it could either accept the victim’s direct evidence or it would have to reject guilt altogether. It would be totally inconsistent to reject her testimony and find defendant guilty on the circumstantial evidence *754presented. The jury simply could not be in a position of having to be “familiar with how to weigh that circumstantial evidence.” Mims v. State, 264 Ga. 271, 272 (443 SE2d 845) (1994).
Decided November 29, 1994
Reconsideration denied December 19, 1994.
Michael A. Barkin, for appellant.
Lewis R. Slaton, District Attorney, Leonora Grant, Vivian D. Hoard, Assistant District Attorneys, for appellee.
Second, defendant offered no other reasonable hypothesis, as the majority recognizes. His defense was that he was not even in the victim’s presence during at least part of the time the alleged crimes occurred. He and his friend testified that they met around 10:15 a.m. and drove to Newnan to a car auction, for which there was television advertising all week. They went to look for a car for the friend, who had neither a job nor a driver’s license. Witnesses from two auctions testified that they held no car auctions on that day and knew of no other possible agencies or persons holding car auctions in the Newnan area on that day. This defense not only was not a reasonable hypothesis, it was none at all.
Thus a charge on the law contained in OCGA § 24-4-6 was not needed for a determination of guilt or innocence in this case.
I am authorized to state that Presiding Judge McMurray and Judge Ruffin join in this special concurrence.